Name: COMMISSION REGULATION (EC) No 2070/97 of 22 October 1997 providing for the rejection of applications for export licences in relation to cereal products
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  trade policy
 Date Published: nan

 23 . 10 . 97 ( ENl Official Journal of the European Communities L 290/ 17 COMMISSION REGULATION (EC) No 2070/97 of 22 October 1997 providing for the rejection of applications for export licences in relation to cereal products been decided to reject all applications for export licences of such products made on 22 October 1997, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), Having regard to Commission Regulation (EC) No 1162/95 of 23 May 1995 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (3), as last amended by Regulation (EC) No 932/97 (4), and in particular Article 7 (3) thereof, Whereas the quantity covered by applications for advance fixing of refunds for flour of common wheat and spelt, could give rise to speculation ; whereas it has therefore HAS ADOPTED THIS REGULATION : Article 1 In accordance with Article 7 (3) of Regulation (EC) No 1162/95, applications for export licences with advance fixing of refunds for products falling within CN code 1101 00 15 made on 22 October 1997 shall be rejected . Article 2 This Regulation shall enter into force on 23 October 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 October 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 181 , 1 . 7 . 1992, p. 21 . 0 OJ L 126, 24 . 5. 1996, p . 37. 0 OJ L 117, 24 . 5 . 1995, p . 2 . b) OJ L 135, 27 . 5 . 1997, p . 2 .